DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claim(s) 1-6,11-14 and 17-18 stand rejected.
Claim(s) 7-10,15-16 and 19-20 is/are further objected to.
Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
Applicant Remarks:
	Independent claim 1 recites a computer-implemented method. Specifically, the method includes "obtaining a training corpus of data, the training corpus comprising a collection of training samples, refining the obtained training corpus to produce a refined training corpus of data...; [and] maintaining an incremental intelligence database based on filtered user feedback, the incremental intelligence database storing candidate feedback training samples based on the filtered user feedback to augment the refined training corpus". 
Cited in the Office Action for an alleged teaching of the recited "maintaining an incremental intelligence database based on filtered user feedback, the incremental intelligence database storing candidate feedback training samples based on the filtered user feedback" was Williams ¶202. ¶202 deals with a specific aspect of Williams’ example in which Model(s) is/are trained automatically adjudicate insurance claims. Specifically, ¶202 discusses handling of claims that have been 'scored' below a threshold for automated adjudication. In this case, a 
The method of claim 1 then recites "controlling integration of the candidate feedback training samples with the refined training corpus, the controlling being based at least in part on whether accuracy of classification performed based on training that includes the candidate feedback training samples as part of the refined training corpus is greater than accuracy of classification performed based on training that does not include the candidate feedback training samples as part of the refined training corpus". The Office Action cites again to Williams ¶202 for an alleged teaching of the foregoing. Applicant respectfully traverses this aspect of the rejection. 
In accordance with these aspects of the claim, the integration of the candidate feedback training samples with the refined training corpus is being controlled, and it is specifically based on whether the accuracy of classification performed based on training that includes the candidate feedback training samples as part of the refined training corpus is greater than accuracy of classification performed based on training that does not include the candidate feedback training samples as part of the refined training corpus. In other words, there are two situations being compared: the situation in which the candidate feedback training samples are included as part of the refined training corpus and the situation in which the candidate feedback training samples are 
In contrast, there is no control of the integration of the candidate feedback training samples with the refined training corpus in the cited aspects of Williams; instead, "The Domain Expert's Decision 536 is used to correctly label the new claim and the claim [is] added to the Training Corpus 508". After labeling by the human Domain Expert (which is believed to provide the Office Action's basis for the feedback and 'candidate feedback training samples' of the claim) is included in the Training Corpus 508 apparently without any additional 'control' over the integration of that sample into the Training Corpus. The samples are added and there is, apparently, no question of controlling their integration into the corpus. The integration of those is not being controlled in Williams. 
Examiner Response:
	The examiner respectfully disagrees, under broadest reasonable interpretation “controlling the integration of candidate feedback training samples” is interpreted as any action taken that adjusts the integration of candidate feedback training samples. Williams in paragraph [0202] teaches a domain expert who can correct training data and then further process it to re-train the model. This adjustment made to the training sample along with the re-training reads on the applicant’s “controlling the integration of candidate feedback training samples”. It appears that the applicant is giving additional weight to the controlling limitation without adding the additional limitations into the claims. Controlling the “integration” includes the domain expert interacting with the training data in any way, unless specified by the claim. The examiner notes 

Applicant Remarks:
The Office Action on page 4-5 points out that "Classification performed based on training that does not include the candidate feedback training samples as part of the refined training corpus is taught as the training corpus before the human expert feedback." It appears the Office Action is emphasizing that Williams' training corpus before the human expert feedback obvious does not include the human expert feedback/samples but that the training corpus of Williams does include such feedback after the human expert feedback is added to it. The Model(s) can be trained on the initial training corpus and retrained after the human expert feedback is incorporated into the training corpus. This, however, does not teach Applicant's claim because it does not teach controlling the integration of the feedback into the training corpus. As explained above, Williams does not control the integration of the feedback into the corpus; it is incorporated in any case. In contrast, in Applicant's claim the integration of the candidate feedback training samples with the refined training corpus is being controlled, and it is specifically based on whether the accuracy of classification performed based on training that includes the candidate feedback training samples as part of the refined training corpus is greater than accuracy of classification performed based on training that does not include the candidate feedback training samples as part of the refined training corpus. This is explained at least at ¶78 and 121 of Applicant's specification. If the inclusion of the candidate feedback training samples 
For at least the above reasons, Applicant respectfully submits that independent claim 1 presented herewith patentably distinguishes over the applied art. 
Examiner Response:
	The examiner appreciates the applicant’s interpretation of Williams. However, it is noted that Williams teaches a method of utilizing a Domain Expert that may be used to add new training data. The method of Williams teaches the use of an initial threshold for which a Domain expert can use when making the decision of adding new reinforced training data. Therefore, if the threshold is satisfied the Domain expert would not need re-train the system with new data. If the model falls below the threshold, the Domain expert can make the decision to correct the training data and re-train the system. 
	In regards to the applicant’s arguments (“It appears the Office Action is emphasizing that Williams' training corpus before the human expert feedback obvious does not include the human expert feedback/samples but that the training corpus of Williams does include such feedback after the human expert feedback is added to it.”), the examiner notes that Williams as a whole is directed towards assigning a confidence score to a deep learning model and then training a fast learning model with the modified classifier. The method then compares the confidence values of both the deep learning model and fast learning model to determine which model to use. The examiner would like to refer the applicant to claim 1 of Williams. Williams tests the modified classifiers to determine which one is more accurate between the initial (deep learning model) and the modified model (fast learning model).

Applicant Remarks:
In accordance with aspects of independent claim 14 presented herewith, a computer program product is provided that includes a computer readable storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method that includes the following aspects, one or more of which is not described, taught, or suggested by the combination of references: obtaining a training corpus of data, the training corpus comprising a collection of training samples; refining the obtained training corpus to produce a refined training corpus of data, wherein refining the obtained training corpus comprises applying to the obtained training corpus an overlap treatment and a noise reduction treatment, the overlap treatment and noise reduction treatment filtering out one or more samples of the collection of training samples; maintaining an incremental intelligence database based on filtered user feedback, the incremental intelligence database storing candidate feedback training samples based on the filtered user feedback to augment the refined training corpus; controlling integration of the candidate feedback training samples with the refined training corpus, the controlling being based at least in part on whether accuracy of classification performed based on training that includes the candidate feedback training samples as part of the refined training corpus is greater than accuracy of classification performed based on training that does not include the candidate feedback training samples as part of the refined training corpus; and augmenting the refined training corpus with at least some of the candidate feedback training samples to produce an augmented training corpus. Therefore, Applicant respectfully requests an indication of allowance for independent claim 14. 


Examiner Response:
	The examiner has provided detailed response to arguments regarding claim 1. Please refer to the arguments provided for claim 1 as a similar response for the high-level arguments of Claim 14 and 18.
Claim Objections
Claim 7-10, 15, 16, 19, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 12-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US20150254555) in view of Fan (US20130246046).

Regarding claim 1, A computer-implemented method comprising: obtaining a training corpus of data, the training corpus comprising a collection of training samples (Williams: Paragraph [0166] “This may be caused by a number of reasons but may include applying a Training Corpus 508 with too few representative samples of each class, or using samples not accurately characterizing each class. In such a situation, the adjustment component is used to add documents to the Training Corpus 508.” Obtaining a training corpus of data, the training corpus comprising a collection of training samples is taught as applying a Training Corpus with samples of each class.); refining the obtained training corpus to produce a refined training corpus of data (Williams: Paragraph [0083] “classifying data using machine learning that may be incrementally refined based on expert input” [0167] “After a re-training of the model with the updated Training Corpus 508 the Domain Expert's refinement may be incorporated,” Refining the obtained training corpus to produce a refined training corpus of data is taught as the updated Training Corpus the Domain Expert's refinement.)…maintaining an incremental intelligence database based on filtered user feedback, the incremental intelligence database storing candidate feedback training samples based on the filtered user feedback to augment the refined training corpus (Williams: Paragraph [0202] “Model(s) 518 output may be used as advisory information presented to human Domain Experts who are tasked with adjudicating the claim manually in Decision Process 536 using User Interface 532. The Domain Expert's Decision 536 is used to correctly label the new claim and the claim added to the Training Corpus 508. From time to time, Model(s) 518 are re-trained 538 based upon automatic adjudication accuracy.” Maintaining an incremental intelligence database based on filtered user feedback is taught as the Domain Expert's Decision is used to correctly label the new claim and the claim added to the Training Corpus. The incremental intelligence database storing candidate feedback training samples based on the filtered user feedback to augment the refined training corpus is taught as Domain Expert's Decision is used to correctly label the new claim and the claim added to the Training Corpus.); controlling integration of the candidate feedback training samples with the refined training corpus, the controlling being based at least in part on whether accuracy of classification performed based on training that includes the candidate feedback training samples as part of the refined training corpus is greater than accuracy (Williams: Paragraph [0202] “Model(s) 518 output may be used as advisory information presented to human Domain Experts who are tasked with adjudicating the claim manually in Decision Process 536 using User Interface 532. The Domain Expert's Decision 536 is used to correctly label the new claim and the claim added to the Training Corpus 508. From time to time, Model(s) 518 are re-trained 538 based upon automatic adjudication accuracy.” Controlling integration of the candidate feedback training samples with the refined training corpus, the controlling being based at least in part on whether accuracy of classification performed based on training that includes the candidate feedback training samples as part of the refined training corpus is greater than accuracy is taught as using the human domain expert to correct the samples and retrain the system on the new training corpus to improve the accuracy.) of classification performed based on training that does not include the candidate feedback training samples as part of the refined training corpus (Williams: Paragraph [0202] “Model(s) 518 output may be used as advisory information presented to human Domain Experts who are tasked with adjudicating the claim manually in Decision Process 536 using User Interface 532. The Domain Expert's Decision 536 is used to correctly label the new claim and the claim added to the Training Corpus 508. From time to time, Model(s) 518 are re-trained 538 based upon automatic adjudication accuracy.” Classification performed based on training that does not include the candidate feedback training samples as part of the refined training corpus is taught as the training corpus before the human expert feedback.); and augmenting the refined training corpus with at least some of the candidate feedback training samples to produce an augmented training corpus (Williams: Paragraph [0205] “The Domain Expert's decision may be used to add new training data to Training Corpus 508. From time to time, Model(s) 518 may be re-trained 538 based on the accuracy of Model(s)' 518 diagnoses.” Augmenting the refined training corpus with at least some of the candidate feedback training samples to produce an augmented training corpus is taught as the Domain Expert's decision may be used to add new training data to training Corpus. The added new training data is what is used to augment the training corpus.).  
Williams does not explicitly disclose…, wherein refining the obtained training corpus comprises applying to the obtained training corpus an overlap treatment and a noise reduction treatment, the overlap treatment and noise reduction treatment filtering out one or more samples of the collection of training samples.
Fan further teaches …, wherein refining the obtained training corpus comprises applying to the obtained training corpus an overlap treatment (Fan: Paragraph [0027] “Another challenge is how to deal with overlap of relations in the repository. For example, Wikipedia™ authors may make up a name when a new relation is needed without checking if a similar relation has already been created. This leads to relation duplication.” [0028] “refine the relation repository based on an unsupervised multiscale analysis of the correlations between existing relations. This method is parameter free, and able to produce a set of non-redundant relation topics defined at multiple scales.” Wherein refining the obtained training corpus comprises applying to the obtained training corpus an overlap treatment is taught as refine the relation repository based on an unsupervised multiscale analysis of the correlations between existing relations to produce a set of non-redundant relation topics.) and a noise reduction treatment (Fan: Paragraph [0114] “Filtering: To mitigate the noise introduced by false positives in the training data extraction heuristics, and to provide a way to balance the recall and precision, the systems and methods herein have also developed a key word filter and an argument type filter to filter out noisy relation instances.” Noise reduction treatment filtering out one or more samples of the collection of training samples is taught as filtering: To mitigate the noise introduced by false positives in the training data.), the overlap treatment (Fan: Paragraph [0027] “Another challenge is how to deal with overlap of relations in the repository. For example, Wikipedia™ authors may make up a name when a new relation is needed without checking if a similar relation has already been created. This leads to relation duplication.” [0028] “refine the relation repository based on an unsupervised multiscale analysis of the correlations between existing relations. This method is parameter free, and able to produce a set of non-redundant relation topics defined at multiple scales.” Wherein refining the obtained training corpus comprises applying to the obtained training corpus an overlap treatment is taught as refine the relation repository based on an unsupervised multiscale analysis of the correlations between existing relations to produce a set of non-redundant relation topics.) and noise reduction treatment filtering out one or more samples of the collection of training samples (Fan: Paragraph [0114] “Filtering: To mitigate the noise introduced by false positives in the training data extraction heuristics, and to provide a way to balance the recall and precision, the systems and methods herein have also developed a key word filter and an argument type filter to filter out noisy relation instances.” Noise reduction treatment filtering out one or more samples of the collection of training samples is taught as filtering: To mitigate the noise introduced by false positives in the training data.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of incrementally refining training data through expert input of Williams with the noise and redundancy filtering of Fan in order to provide a way to balance the recall and precision, the systems and methods herein have also developed a key word filter and an argument type filter to filter out noisy relation instances (Fan: Paragraph [0086] “to provide a way to balance the recall and precision, the systems and methods herein have also developed a key word filter and an argument type filter to filter out noisy relation instances.”).

Claim 14 and 18 are similarly rejected, but for the recitation of “A computer system comprising: a memory; and a processor in communication with the memory, wherein the computer system is configured to perform a method comprising:” further taught by Williams in paragraph [0048] “As shown in the figure, client computer 200 includes a processor device, such as processor 202 in communication with a mass memory 226 via a bus 234. In some embodiments, processor 202 may include one or more central processing units (CPU) and/or one or more processing cores.” refer to claim 1 for further analysis.

Regarding claim 12, Williams in view of Fan teach the method of claim 1, Williams further teaches wherein the maintaining comprises continually updating the incremental intelligence database based on additional filtered user feedback to produce updated candidate feedback training samples (Williams: Paragraph [0230] “This information may be added to the Training Corpus 508 as well as to update the item database with a new item.” The maintaining comprises continually updating the incremental intelligence database based on additional filtered user feedback to produce updated candidate feedback training samples is taught as the updated training corpus that is updated with the new item base on the expert input. [0168] “Using this iterative refinement process, a system continuously improves its scoring predictions, and may ultimately reach the accuracy level of a human expert.”), and wherein the method further comprises repeating the controlling integration and the augmenting using the updated candidate feedback training samples (Williams: Paragraph [0167] “The submission of a document into the Training Corpus 508 after a labeling conflict may be performed automatically or with confirmation from a human user. However, submission of data into the Training Corpus 508 does not immediately increase the performance of the system. After a re-training of the model with the updated Training Corpus 508 the Domain Expert's refinement may be incorporated, but methods are available to reduce the amount of time required to re-train including using a combination of models that differing amounts of time and data sizes to train.” The method further comprises repeating the controlling integration and the augmenting using the updated candidate feedback training samples is taught as re-training of the model with the updated Training Corpus the Domain Expert's refinement may be incorporated, resulting in the augmented or expanded model. The model is expanded based on the newly added data).  

Regarding claim 13, Williams in view of Fan teach the method of claim 1, Williams further teaches further comprising training a classification model with the augmented training corpus (Williams: Paragraph [0205] “The Domain Expert's decision may be used to add new training data to Training Corpus 508. From time to time, Model(s) 518 may be re-trained 538 based on the accuracy of Model(s)' 518 diagnoses.” Training a classification model with the augmented training corpus is taught as the Domain Expert's decision may be used to add new training data to training Corpus. The added new training data is what is used to augment the training corpus. The new training corpus is used to train the classification model.).  

Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US20150254555) in view of Fan (US20130246046) and Patton (US20130339373).

Regarding claim 2, Williams in view of Fan teach the method of claim 1, Williams further teaches wherein the refining comprises:... building an entropy meter database, the building the entropy meter database (Williams: Paragraph [0179] “ the Training Corpus 508 and Testing Corpus 510 may be populated with data ingested 504 from webpage source code on a per-file basis. The data ingestion process 502 generates representations of each file through one or more methods including, but not limited to, representations of the tokens and sequences of tokens in HTML, PHP and JavaScript, using Bag-Of-Words and n-gram approaches. …Data is also ingested to characterize indications of attempts to hide, obfuscate, or compress any malicious software in the page, using measures such as string entropy or decoding of encoded strings.” Building an entropy meter database, the building the entropy meter database is taught as the entropy strings stored in the training corpus (i.e. database)) comprising extracting and storing tokens from each corpus feature vector of the plurality of feature vectors (Williams: Paragraph [0179] “The data ingestion process 502 generates representations of each file through one or more methods including, but not limited to, representations of the tokens and sequences of tokens in HTML, PHP and JavaScript, using Bag-Of-Words and n-gram approaches.” Extracting and storing tokens from each corpus feature vector of the plurality of feature vectors is taught as generates representations of the tokens and sequences of tokens from these feature vectors.)the filtering out being based on quality scoring and risk determination (Williams: Paragraph [0243] “Based upon the scores generated by Scoring Process 522 and in combination with the source of the new data, Domain Experts are presented with sensitive documents through User Interface 532 and Alerts 534. Data with a high level of sensitivity may be highlighted or delivered more urgently. Domain Experts evaluate the newly scored data and make” The filtering out being based on quality scoring and risk determination is taught as based upon the scores generated by Scoring Process  and in combination with the source of the new data, Domain Experts are presented with sensitive documents through.), wherein the filtering produces the refined training corpus (Williams: Paragraph [0083] “classifying data using machine learning that may be incrementally refined based on expert input” [0167] “After a re-training of the model with the updated Training Corpus 508 the Domain Expert's refinement may be incorporated, ” Filtering produces a refined training corpus of data is taught as the updated Training Corpus the Domain Expert's refinement.).  
Fan further teaches … establishing a plurality of corpus feature vectors representative of the collection of training samples (Fan: Paragraph [0003] “Feature based methods transform relation instances into a large amount of linguistic features like lexical, syntactic and semantic features, and capture the similarity between these feature vectors.” Establishing a plurality of corpus feature vectors representative of the collection of training samples is taught as transform relation instances into a large amount of linguistic features like lexical, syntactic and semantic features, and capture the similarity between these feature vectors.); P201705198US01Page 45 of 60… performing the overlap treatment to identify one or more overlapping training samples (Fan: Paragraph [0027] “Another challenge is how to deal with overlap of relations in the repository. For example, Wikipedia™ authors may make up a name when a new relation is needed without checking if a similar relation has already been created. This leads to relation duplication.” [0028] “refine the relation repository based on an unsupervised multiscale analysis of the correlations between existing relations. This method is parameter free, and able to produce a set of non-redundant relation topics defined at multiple scales.” Performing the overlap treatment to identify one or more overlapping training samples is taught as refine the relation repository based on an unsupervised multiscale analysis of the correlations between existing relations to produce a set of non-redundant relation topics.); performing the noise detection treatment to identify one or more noisy training samples (Fan: Paragraph [0114] “Filtering: To mitigate the noise introduced by false positives in the training data extraction heuristics, and to provide a way to balance the recall and precision, the systems and methods herein have also developed a key word filter and an argument type filter to filter out noisy relation instances.” Performing the noise detection treatment to identify one or more noisy training samples is taught as filtering: To mitigate the noise introduced by false positives in the training data.); and filtering out the one or more samples from the training corpus, the one or more samples filtered-out from the training corpus being at least one selected from the group consisting of the one or more overlapping samples (Fan: Paragraph [0027] “Another challenge is how to deal with overlap of relations in the repository. For example, Wikipedia™ authors may make up a name when a new relation is needed without checking if a similar relation has already been created. This leads to relation duplication.” [0028] “refine the relation repository based on an unsupervised multiscale analysis of the correlations between existing relations. This method is parameter free, and able to produce a set of non-redundant relation topics defined at multiple scales.” Filtering out the one or more samples from the training corpus, the one or more samples filtered-out from the training corpus being at least one selected from the group consisting of the one or more overlapping samples is taught as refine the relation repository based on an unsupervised multiscale analysis of the correlations between existing relations to produce a set of non-redundant relation topics.) and the one or more noisy samples (Fan: Paragraph [0114] “Filtering: To mitigate the noise introduced by false positives in the training data extraction heuristics, and to provide a way to balance the recall and precision, the systems and methods herein have also developed a key word filter and an argument type filter to filter out noisy relation instances.” Performing the noise detection treatment to identify one or more noisy training samples is taught as filtering: To mitigate the noise introduced by false positives in the training data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of incrementally refining training data through expert input of Williams with the noise and redundancy filtering of Fan in order to provide a way to balance the recall and precision, the systems and methods herein have also developed a key word filter and an argument type filter to filter out noisy relation instances (Fan: Paragraph [0086] “to provide a way to balance the recall and precision, the systems and methods herein have also developed a key word filter and an argument type filter to filter out noisy relation instances.”).
Williams in view of Fan does not explicitly disclose …based on a Term Frequency-Inverse Class Frequency (TFICF) weight.
	Patton further teaches based on a Term Frequency-Inverse Class Frequency (TFICF) weight (Patton: Paragraph [0010] “Using the weighting scheme called Term Frequency-Inverse Corpus Frequency (TF-ICF)” Based on a Term Frequency-Inverse Class Frequency (TFICF) weight is taught as Using the weighting scheme called Term Frequency-Inverse Corpus Frequency (TF-ICF).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Williams and Fan with the TFICF weight in order to utilize a numerical statistic that weights the importance of a term to a document within a collection or corpus (Patton: Paragraph [0025] “a numerical statistic that weights the importance of a term to a document within a collection or corpus”).

Regarding claim 3, Williams in view of Fan and Patton teaches the method of claim 2, … assigning each sample of the collection of training samples to a respective class of a plurality of corpus classes (Williams: Paragraph [0091] “The specific classes may be unique to each embodiment of the system, however the initial labels that are selected and trained upon may be the labels that are output by the system. Consequently, the training classes are those which the Domain Expert requires for their analysis”).
(Fan: Paragraph [0179] “The data ingestion process 502 generates representations of each file through one or more methods including, but not limited to, representations of the tokens and sequences of tokens in HTML, PHP and JavaScript, using Bag-Of-Words and n-gram approaches.” Corpus feature vector of the plurality of feature vectors is taught as generates representations of the tokens and sequences of tokens from these feature vectors.) comprises:… and based on the assigning, building a corpus feature vector (Fan: Paragraph [0179] “The data ingestion process 502 generates representations of each file through one or more methods including, but not limited to, representations of the tokens and sequences of tokens in HTML, PHP and JavaScript, using Bag-Of-Words and n-gram approaches.” Corpus feature vector of the plurality of feature vectors is taught as generates representations of the tokens and sequences of tokens from these feature vectors.) for each class of the plurality of corpus classes (Fan: Paragraph [0007] “The data source semantic relations comprise ones of the new semantic relations present in the data source. Such methods also calculate an answer score for each of the candidate answers based how closely the question semantic relations match the data source semantic relations, and rank the candidate answers according to the answer score using the computerized device.” for each class of the plurality of corpus classes is taught as the semantic relationship classes for each of the feature vectors for the training data.), …, and the built corpus feature vector being one corpus feature vector of the plurality of corpus feature vectors (Fan: Paragraph [0179] “The data ingestion process 502 generates representations of each file through one or more methods including, but not limited to, representations of the tokens and sequences of tokens in HTML, PHP and JavaScript, using Bag-Of-Words and n-gram approaches.” The built corpus feature vector being one corpus feature vector of the plurality of corpus feature vectors is taught as generates representations of the tokens and sequences of tokens from these feature vectors.).
Patton further teaches  … each feature vector comprising weighted TFICF tokens (Patton: Paragraph [0010] “Using the weighting scheme called Term Frequency-Inverse Corpus Frequency (TF-ICF)” Each feature vector comprising weighted TFICF tokens is taught as Using the weighting scheme called Term Frequency-Inverse Corpus Frequency (TF-ICF).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Williams and Fan with the TFICF weight in order to utilize a numerical statistic that weights the importance of a term to a document within a collection or corpus (Patton: Paragraph [0025] “a numerical statistic that weights the importance of a term to a document within a collection or corpus”).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US20150254555) in view of Fan (US20130246046), Patton (US20130339373) and Levitt (US20180276303).

Regarding claim 4, Williams in view of Fan and Patton teaches the method of claim 2, Fan further teaches wherein the performing the overlap treatment (Fan: Paragraph [0027] “Another challenge is how to deal with overlap of relations in the repository. For example, Wikipedia™ authors may make up a name when a new relation is needed without checking if a similar relation has already been created. This leads to relation duplication.” [0028] “refine the relation repository based on an unsupervised multiscale analysis of the correlations between existing relations. This method is parameter free, and able to produce a set of non-redundant relation topics defined at multiple scales.” Wherein refining the obtained training corpus comprises applying to the obtained training corpus an overlap treatment is taught as refine the relation repository based on an unsupervised multiscale analysis of the correlations between existing relations to produce a set of non-redundant relation topics.) comprises: identifying overlapping corpus classes based on pair-wise comparisons of the plurality of feature vectors (Fan: Paragraph [0003] “Feature based methods transform relation instances into a large amount of linguistic features like lexical, syntactic and semantic features, and capture the similarity between these feature vectors.” [0124] “the systems and methods herein first find pairs of matching terms, which are the terms that resemble each other semantically. In this example, there are two pairs of matching terms [Mexico's, Mexican ,via stem: Mexico] and [northernmost, northernmost].” Based on pair-wise comparisons of the plurality of feature vectors is taught as transform relation instances into a large amount of linguistic features like lexical, syntactic and semantic features, and capture the similarity between these feature vectors.); identifying overlapping tokens of the plurality of feature vectors (Fan: Paragraph [0027] “Another challenge is how to deal with overlap of relations in the repository. For example, Wikipedia™ authors may make up a name when a new relation is needed without checking if a similar relation has already been created. This leads to relation duplication.” [0028] “refine the relation repository based on an unsupervised multiscale analysis of the correlations between existing relations. This method is parameter free, and able to produce a set of non-redundant relation topics defined at multiple scales.” Performing the overlap treatment to identify one or more overlapping training samples is taught as refine the relation repository based on an unsupervised multiscale analysis of the correlations between existing relations to produce a set of non-redundant relation topics.); ……identifying the one or more overlapping training samples based on the overlapping corpus classes, overlapping tokens (Fan: Paragraph [0027] “Another challenge is how to deal with overlap of relations in the repository. For example, Wikipedia™ authors may make up a name when a new relation is needed without checking if a similar relation has already been created. This leads to relation duplication.” [0028] “refine the relation repository based on an unsupervised multiscale analysis of the correlations between existing relations. This method is parameter free, and able to produce a set of non-redundant relation topics defined at multiple scales.” Identifying the one or more overlapping training samples based on the overlapping corpus classes, overlapping tokens is taught as refine the relation repository based on an unsupervised multiscale analysis of the correlations between existing relations to produce a set of non-redundant relation topics.).
Levitt further teaches P201705198US01Page 46 of 60obtaining a standard class-wise token database having class-specific dictionaries of standard keywords, phrases, and synonyms (Levitt: Paragraph [0048] “The parser pre-processes each defined term and generates all permutations and transformations to overcome noise, synonyms and spacing problems to find each in text. The parser includes a set of syntax rules to bind the specific condition to a specific object, made from specific delimiters, keywords and phrases that are common in a corpus of documents, or portion thereof (such as: the materials and methods section of a published journal).”); …and standard class-wise token database (Levitt: Paragraph [0038] “A tokenizer module 302 then uses NLP to break a stream of text into words, phrases, symbols or other meaningful elements called tokens.” Standard class-wise token database is taught as the tokenized data which is stored.); and storing the overlapping training samples for a recommendation engine to perform the filtering out (Levitt: Paragraph [0039] “Next, a chunking module 304 groups elements of a sequence of words into one chunk, without any overlap between obtained groups. Verbs and nouns are identified and their exact offset is marked in the sentence. A domain specific custom chunker is used to tie multiple words into one phrase.” Storing the overlapping training samples for a recommendation engine to perform the filtering out is taught as the chunking module which groups sequences of works into one chunk without the overlap between groups.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Williams and Fan with the tokenizer and filtering of Levitt in order to utilize a tokenizer which breaks down and stores text into words, phrases, symbols or other meaningful elements, thereby enabling the determination of specific relationships between the words grouped into a chunk (Levitt: Paragraph [0038] “A tokenizer module 302 then uses NLP to break a stream of text into words, phrases, symbols or other meaningful elements called tokens.”).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US20150254555) in view of Fan (US20130246046), Patton (US20130339373) and Liu (US20130173258).

Regarding claim 5, Williams in view of Fan teaches the method of claim 2, Fan further teaches wherein the performing the noise detection treatment comprises (Fan: Paragraph [0053] “To reveal the intrinsic structure of the current DBpedia relation space and filter out noise, the systems and methods herein carry out a correlation analysis of relations in the training
data, resulting in a relation topic space.” The performing the noise detection treatment comprises is taught as filtering out noise based on correlation analysis between the training data.). 
Williams in view of Fam does not explicitly disclose comparing tokens of the entropy meter database against tokens of the standard class-wise token database to identify anomalous tokens; identifying, based on the comparing, corpus classes having one or more noisy tokens; and storing, for a recommendation engine, indications of the noisy tokens and the identified corpus classes having one or more noisy tokens, to perform the filtering out.  
Liu teaches comparing tokens of the entropy meter database against tokens of the standard class-wise token database to identify anomalous tokens (Liu: Paragraph [0013] “The method includes identifying a first standard token corresponding to the non-standard token, the standard token being included in a dictionary having a plurality of standard tokens stored in a memory, the identification of the first standard token being made through transformation of a first plurality of features in the first standard token into a corresponding second plurality of features in the non-standard token using a conditional random field (CRF) model, identifying a second standard token in the dictionary of standard tokens corresponding to the non-standard token, the identification of the second standard token being made with reference to a comparison of the non-standard token with the standard tokens stored in the dictionary, identifying a first noisy channel score for the first standard token with reference to a first conditional probability value and a probability of the first standard token occurring in a text corpus stored in the memory,” Comparing tokens of the entropy meter database against tokens of the standard class-wise token database to identify anomalous tokens is taught as a comparison of the non-standard token with the standard tokens stored in the dictionary. In this case anomalous is taught by the noisy channel score.); identifying, based on the comparing, corpus classes having one or more noisy tokens (Liu: Paragraph [0013] “a probability of the second standard token occurring in the text corpus, the second conditional probability value corresponding to the second standard token given the non-standard token from the comparison, presenting with a user interface device the first standard token to a user in replacement of the non-standard token or in association with the non-standard token in response to the first noisy channel score being greater than the second noisy channel score, and presenting with the user interface device the second standard token to the user in replacement of the non-standard token or in association with the non-standard token in response to the second noisy channel score being greater than the first noisy channel score.” Based on the comparison the tokens with the highest noisy score are presented.); and storing, for a recommendation engine, indications of the noisy tokens and the identified corpus classes having one or more noisy tokens, to perform the filtering out (Liu: Paragraph [0013] “a probability of the second standard token occurring in the text corpus, the second conditional probability value corresponding to the second standard token given the non-standard token from the comparison, presenting with a user interface device the first standard token to a user in replacement of the non-standard token or in association with the non-standard token in response to the first noisy channel score being greater than the second noisy channel score, and presenting with the user interface device the second standard token to the user in replacement of the non-standard token or in association with the non-standard token in response to the second noisy channel score being greater than the first noisy channel score.” Based on the comparison the tokens with the highest noisy score are presented. Then the replacement of the non-standard token or in association with the non-standard token in response to the first noisy channel score being greater than the second noisy channel score further taught as filtering out.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Williams and Fan with the filtering based on token comparison of Liu in order to utilize a tokenizer which compare tokens to standard tokens, thereby enabling the normalization of alternative word forms to standard dictionary (Liu: Paragraph [0007] “Moreover, the mapping from standard words to their nonstandard variations is many-to-many, that is, a nonstandard variation may correspond to different standard word forms and vice versa. Consequently, systems and methods for predicting variations of standard words to enable normalization of alternative word forms to standard dictionary words would be beneficial.”).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US20150254555) in view of Fan (US20130246046), and Campos (WO2018236674).

Regarding claim 6, Williams in view of Fan teaches the method of claim 1, wherein the maintaining comprises: feeding the filtered user feedback into …(Williams: Paragraph [0202] “Model(s) 518 output may be used as advisory information presented to human Domain Experts who are tasked with adjudicating the claim manually in Decision Process 536 using User Interface 532. The Domain Expert's Decision 536 is used to correctly label the new claim and the claim added to the Training Corpus 508. From time to time, Model(s) 518 are re-trained 538 based upon automatic adjudication accuracy.” Maintaining an incremental intelligence database based on filtered user feedback is taught as the Domain Expert's Decision is used to correctly label the new claim and the claim added to the Training Corpus. The incremental intelligence database storing candidate feedback training samples based on the filtered user feedback to augment the refined training corpus is taught as Domain Expert's Decision is used to correctly label the new claim and the claim added to the Training Corpus. The refined or filter data is further used to train the model.); and adding the candidate feedback training samples of the filtered feedback to the incremental intelligence database based on classifying feedback training samples of the filtered user feedback (Williams: Paragraph [0202] “Model(s) 518 output may be used as advisory information presented to human Domain Experts who are tasked with adjudicating the claim manually in Decision Process 536 using User Interface 532. The Domain Expert's Decision 536 is used to correctly label the new claim and the claim added to the Training Corpus 508. From time to time, Model(s) 518 are re-trained 538 based upon automatic adjudication accuracy.” Maintaining an incremental intelligence database based on filtered user feedback is taught as the Domain Expert's Decision is used to correctly label the new claim and the claim added to the Training Corpus.) into feedback classes and on assessing intra- class and inter-class effects of the classified feedback training samples (Williams: Paragraph [0091] “The specific classes may be unique to each embodiment of the system, however the initial labels that are selected and trained upon may be the labels that are output by the system. Consequently, the training classes are those which the Domain Expert requires for their analysis” Into feedback classes and on assessing intra- class and inter-class effects of the classified feedback training samples is taught as the training classes used for the analysis of the training samples.).  
Campos further teaches … a reinforcement learning model (Campos: Paragraph [0244] “the Al engine applies a hierarchical-decomposition reinforcement learning technique to train one or more Al objects as concept nodes composed in a hierarchical graph incorporated into the Al model.” A reinforcement learning model is taught as the reinforcement learning technique to train one or more Al objects as concept nodes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Williams and Fan with the reinforcement model of Campos in order to use reinforcement learning technique to train one or more Al object, thereby eliminating the human expert and make the Al the expert in selecting parameter values, equal or improve upon the degree of precision, reduce the number of iterations of tests needed (Campos: Paragraph [0100] “The goal for deep reinforcement learning in this example user's case is to explore the potential of the Al engine to improve upon manual or current automatic calibration. Specifically, to eliminate the human expert and make the Al the expert in selecting parameter values, equal or improve upon the degree of precision, reduce the number of iterations of tests needed, and hence the overall time needed to complete the circularity test.”).

Claim 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US20150254555) in view of Fan (US20130246046), and Kraaij (US20110251989).

Regarding claim 11, Williams in view of Fan teaches the method of claim 1, Williams further teaches further comprising building a filtered feedback database for the filtered feedback, the building the filtered feedback database (Williams: Paragraph [0202] “Model(s) 518 output may be used as advisory information presented to human Domain Experts who are tasked with adjudicating the claim manually in Decision Process 536 using User Interface 532. The Domain Expert's Decision 536 is used to correctly label the new claim and the claim added to the Training Corpus 508. From time to time, Model(s) 518 are re-trained 538 based upon automatic adjudication accuracy.” Building a filtered feedback database for the filtered feedback, the building the filtered feedback database is taught as the Domain Expert's Decision is used to correctly label the new claim and the claim added to the Training Corpus. The incremental intelligence database storing candidate feedback training samples based on the filtered user feedback to augment the refined training corpus is taught as Domain Expert's Decision is used to correctly label the new claim and the claim added to the Training Corpus.).
Kraaij further teaches comprising determining class-wise accuracy based on numbers of hit cases, missed cases, false- positive cases (Kraaij: Paragraph [0003] “Such a score is not yet a classification. Typically, the score for an object has to be compared to a threshold to determine whether the object belongs to a class. The use of a threshold introduces two types of errors: false positive errors and false negative errors, one type of error involving assignment of an object to a class when that object does not belong to the class, and a second type of error involving not assigning an object to a class when the object does belong to the class. The rate of false positive errors increases when the threshold is lowered, but when the threshold is raised the rate of false negative errors increases. An optimal selection of the threshold value balances these effects.” Determining class-wise accuracy based on numbers of hit cases, missed cases, false- positive cases is taught as false positive errors and false negative errors, one type of error involving assignment of an object to a class when that object does not belong to the class, and a second type of error involving not assigning an object to a class when the object does belong to the class. Class-wise accuracy is taught as the rate of false positive errors.), and rejected cases as reported in the user feedback… failed classes (Kraaij: Paragraph [0058] “a common evaluation procedure for biometric detectors is to measure the false alarm rate (FAR) at a fixed maximum false reject (miss) rate (FRR) or vice versa” Rejected cases as reported in the user feedback… failed classes is taught as the false alarm rate (FAR) at a fixed maximum false reject (miss) rate (FRR).) for which class- wise accuracy is above a threshold class accuracy level (Kraaij: Paragraph [0004] “a first threshold to distinguish between scores of objects that will definitely be classified as belonging to the class and other objects, and a second threshold to distinguish between scores of objects that will definitely not be classified as belonging to the class and other objects” Class- wise accuracy is above a threshold class accuracy level is taught as a first threshold to distinguish between scores of objects that will definitely be classified as belonging to the class.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Williams and Fan with the false positive errors and false negative errors of Kraaij in order to correctly identify an object to a class when that object does not belong to the class, and a second type of error involving not assigning an object to a class when the object does belong to the class, thereby allowing an optimal selection of the threshold value balances these effects (Kraaij: Paragraph [0003] “The use of a threshold introduces two types of errors: false positive errors and false negative errors, one type of error involving assignment of an object to a class when that object does not belong to the class, and a second type of error involving not assigning an object to a class when the object does belong to the class. The rate of false positive errors increases when the threshold is lowered, but when the threshold is raised the rate of false negative errors increases. An optimal selection of the threshold value balances these effects.”).

 Claim 17 is similarly rejected, refer to claim 11 for further analysis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.S./Examiner, Art Unit 2127                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126